Case 4:19-cv-00180-ALM-KPJ Document 235 Filed 05/08/20 Page 1 of 11 PageID #: 5906



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

  EDWARD BUTOWSKY,                             §
                                               §
                         Plaintiff,            §
                                               §
  v.                                           § CIVIL ACTION NO. 4:19-cv-0180-ALM-KPJ
                                               §
  MICHAEL GOTTLIEB, et al.                     §
                                               §
                         Defendants.           §



       REPLY IN SUPPORT OF DEFENDANTS VOX MEDIA AND JANE COASTON’S
       MOTION TO DISMISS THIRD AMENDED COMPLAINT UNDER RULE 12(b)(6)


         Defendants Vox Media and Jane Coaston (collectively, the “Vox Media Defendants”) file

  this reply in support of their motion to dismiss Plaintiff Edward Butowsky’s claims under Federal

  Rule of Civil Procedure 12(b)(6) (Dkt. 223), and state as follows:1

                                         INTRODUCTION

         Butowsky’s response to the Vox Media Defendants’ motion fundamentally misunderstands

  the reporting in the Vox Articles and the well-established legal protections for that reporting. The

  Vox Articles accurately cover allegations made by third parties, including in various lawsuits

  against Butowsky. Texas law protects such reporting by the news media, as long as it accurately

  conveys the general substance of the underlying allegations. Walker v. Beaumont Indep. Sch. Dist.,

  938 F.3d 724, 745-46 (5th Cir. 2019). The Vox Media Defendants’ motion connected each of the

  challenged statements in the Vox Articles to the underlying documents from which they were




  1
    This reply is filed subject to the Vox Media Defendants’ motion to dismiss for lack of personal
  jurisdiction.
Case 4:19-cv-00180-ALM-KPJ Document 235 Filed 05/08/20 Page 2 of 11 PageID #: 5907



  drawn.2 Dkt. 223 at 16-19. Butowsky’s response does not dispute any of this, as he effectively

  concedes that the challenged statements he attributes to the Vox Media Defendants actually appear,

  almost verbatim, in lawsuits filed against him by the Rich family and others.

         Butowsky contends, however, that the “fair report” privilege does not apply to the Vox

  Articles because Coaston did not sufficiently attribute her reporting to third-party sources. This

  argument ignores the articles’ pervasive sourcing language, headlines, and consistent use of

  hyperlinks—none of which were found by the Court in Butowsky v. Folkenflik, No. 4:18-cv-442,

  2019 WL 3712026, at *7 (E.D. Tex. Aug. 7, 2019). Moreover, even if Butowsky could identify

  an actionable, defamatory statement in the Vox Articles that is not protected by the “fair report”

  privilege, he fails sufficiently to allege actual malice. His conclusory allegations of actual malice

  are indistinguishable from the “scant assertions” the Fifth Circuit recently held to be insufficient

  to survive dismissal under Rule 12(b)(6). Walker, 938 F.3d at 745.

                                            ARGUMENT

  A.     Butowsky still cannot identify any actionable statement that is defamatory of him.

         The Vox Media Defendants’ motion noted that Butowsky “does not identify any statement

  in the Vox Articles” that is defamatory of him. Dkt. 223 at 10. As Vox’s motion demonstrated,

  the statements that Butowsky attributes to the Vox Media Defendants are not capable of

  defamatory meaning. Several are mere opinion or rhetorical hyperbole, and others are not



  2
    Butowsky challenges the Vox Media Defendants’ citation to pleadings and other documents in
  these underlying proceedings, calling it “downright bizarre.” Dkt. 227 at 1-2. But there is nothing
  improper in the Court’s consideration of these materials. As the Fifth Circuit recognized in
  Walker, application of the “fair report” privilege requires a comparison of the official documents
  and the challenged articles. 938 F.3d at 745-47. This comparison cannot be made without
  considering the underlying pleadings and other documents that form the basis of the challenged
  reporting. Thus, it is entirely appropriate for the Court to consider such documents in resolving
  the Vox Media Defendants’ motion. Id.; see also Dkt. 223 at 7-9 (citing legal standards that govern
  the Court’s determination of Vox’s motion).
                                                    2
Case 4:19-cv-00180-ALM-KPJ Document 235 Filed 05/08/20 Page 3 of 11 PageID #: 5908



  sufficiently verifiable to be actionable in a libel case. Id. at 12-13. In response, Butowsky fails to

  address these specific statements, and thus fails to show that they are actionable. For example,

  Butowsky ignores the Vox Media Defendants’ argument that statements that Butowsky

  “manipulate[d]” the Seth Rich controversy or that he “worm[ed] his way” into the Riches’ inner

  circle and religious community are not “sufficiently verifiable to support a valid defamation

  claim,” particularly in light of the admissions in Butowsky’s complaint regarding his role in

  controversy. Dkt. 223 at 13-14. By failing to address these arguments, Butowsky has waived

  them, and his claims based on these statements should be dismissed. C.P. v. Krum Indep. Sch.

  Dist., No. 4:13-cv-63, 2014 WL 4651534, at *9 (E.D. Tex. Sept. 17, 2014) (“[Plaintiff] fails to

  brief, argue, or provide any legal citations or analysis on these issues, and the Court finds that

  [plaintiff] has waived these issues.” (citation omitted)); Taylor Pipeline Constr., Inc. v. Directional

  Rd. Boring, Inc., 438 F. Supp. 2d 696, 706 (E.D. Tex. 2006) (arguments not addressed in response

  to dispositive motion deemed abandoned).

         Butowsky also cannot rely on his argument that the “overall ‘gist’” of the Vox Articles is

  defamatory even if specific statements in the articles are not defamatory. The Texas Supreme

  Court has held that a plaintiff cannot support a such a claim with bare assertions about the “gist”

  of the article “as a whole.” Dallas Morning News, Inc v. Tatum, 554 S.W.3d 614, 635 (Tex. 2018),

  cert. denied, 139 S. Ct. 1216 (2019). The plaintiff “must point to ‘additional, affirmative evidence’

  within the publication itself that suggests the defendant ‘intends or endorses the defamatory

  inference.’” Id. (quoting White v. Fraternal Order of Police, 909 F.2d 512, 520 (D.C. Cir. 1990)).

  Butowsky fails to meet this burden.

         Moreover, Texas law does not support Butowsky’s argument that any statement accusing

  him of involvement in the development of an inaccurate news story is defamatory per se. Dkt.


                                                    3
Case 4:19-cv-00180-ALM-KPJ Document 235 Filed 05/08/20 Page 4 of 11 PageID #: 5909



  227 at 4-6. The Texas Supreme Court has repeatedly held that an allegation of dishonesty is

  defamatory per se only if it injures the plaintiff in his or her particular profession. Hancock v.

  Variyam, 400 S.W.3d 59, 67 (Tex. 2013); see also Bedford v. Spassof, 520 S.W.3d 901, 905 (Tex.

  2017) (“Disparagement of a general character, equally discreditable to all persons, is not enough

  unless the particular quality disparaged is of such a character that it is peculiarly valuable in the

  plaintiff’s business or profession.” (citations omitted)). Butowsky relies on the Dallas Court of

  Appeals’ decision in Mohamed v. Center for Security Policy, 554 S.W.3d 767 (Tex. App.—Dallas

  2018, pet. denied), but Mohamed did not decide this issue because the court held that the plaintiff

  did not satisfy other elements of his defamation claim. Id. at 777-78.

         Butowsky also argues that the “per se vs. per quod” distinction is inconsequential because

  he has not “parsed” his defamation claim as belonging to either category. Dkt. 227 at 5. But the

  “per se vs. per quod” distinction does matter here. Tatum, 554 S.W.3d at 624-26. Because

  Butowsky cannot identify any statements in the Vox Articles that are defamatory per se, those

  statements can be actionable (if at all) only as defamation per quod. See Hancock, 400 S.W.3d at

  63-64. But a per quod claim requires a showing of special damages, and Butowsky fails to satisfy

  his burden to plead special damages. Id. at 65. Butowsky does not identify any clients or business

  opportunities he lost as a result of the Vox Articles. Rather, he relies on a vague and conclusory

  allegation that, as a result of the conduct of numerous, unrelated defendants (some of whom are

  no longer even parties to this case), he lost unidentified clients and unspecified business

  opportunities.3 TAC ¶¶ 6, 101. Such conclusory pleading does not satisfy Butowsky’s burden

  under Iqbal/Twombly. See, e.g., Moser v. Omnitrition Int’l Inc., No. 3:16-CV-2558-L, 2018 WL




  3
   Butowsky does not allege that the Vox Media Defendants were engaged in a conspiracy with any
  of the other defendants.
                                                4
Case 4:19-cv-00180-ALM-KPJ Document 235 Filed 05/08/20 Page 5 of 11 PageID #: 5910



  1368789, at *3-4 (N.D. Tex. Mar. 16, 2018) (holding that plaintiffs failed to state a claim for

  business disparagement because plaintiffs “failed to set forth specific disparaging statements

  allegedly made by [defendant] or that such statements resulted in special damages”).

  B.     Butowsky’s “fair report” argument ignores the pervasive sourcing language and
         hyperlinks in the Vox Articles.

         The Vox Media Defendants’ motion also demonstrated that Coaston’s reporting in the Vox

  Articles was protected under the “fair report” privilege and the “third-party allegations” defense

  under Texas law. Dkt. 223 at 14-19. The Vox motion showed that the challenged statements in

  the Vox Articles were accurate reports of allegations made by third parties, including by the Rich

  family in their lawsuits involving Butowsky. Id. The motion even included a chart connecting the

  challenged statements in the Vox Articles to the corresponding allegations made by Joel and Mary

  Rich in their lawsuit against Fox News and Butowsky.4 Id. at 16-17. Butowsky does not argue

  that any of these statements by the Vox Media Defendants inaccurately reported what others had

  alleged against him, much less that any discrepancy was actionable.         As the Fifth Circuit

  recognized in Walker, even minor inaccuracies in a media defendant’s coverage of legal

  proceedings will not defeat the privilege, as long as the reporting is substantially accurate. 938

  F.3d at 745-49.

         Rather, Butowsky stakes his entire response to the Vox Media Defendants’ “fair report”

  and “third-party allegations” defenses on his argument that a reasonable reader would not

  understand that Coaston was reporting on allegations by others. But Vox’s motion addressed this

  issue, pointing to explicit sourcing language throughout the Vox Articles that attributed the



  4
   Butowsky asserts that “[t]he statements that [the Vox Media Defendants] quote in the Motion are
  not the defamatory statements found in the [Third Amended Complaint].” Dkt. 227 at 6. But the
  Vox motion specifically sourced the statements it quoted to the Third Amended Complaint. Dkt.
  223 at 16-19. Thus, it did address the statements on which Butowsky’s claims are based.
                                                   5
Case 4:19-cv-00180-ALM-KPJ Document 235 Filed 05/08/20 Page 6 of 11 PageID #: 5911



  allegations against Butowsky to the court records and other third-party sources from which they

  were drawn. Dkt. 223 at 16-19. Moreover, as the Vox Media Defendants noted, the title of the

  first Vox Article, in which most of the challenged statements appear, leaves no room for any

  reasonable doubt that the article is reporting on litigation that Seth Rich’s parents filed against Fox

  News. Id. This is precisely the kind of attribution that the Court found lacking in Folkenflik, 2019

  WL 3712026, at *7.

         The Vox Media Defendants also noted in their motion that Coaston’s pervasive use of

  hyperlinks to direct the reader to the source materials on which she was reporting further supports

  application of the “fair report” privilege. On this issue, the leading case is the Nevada Supreme

  Court’s decision in Adelson v. Harris, 402 P.3d 665 (Nev. 2017). Butowsky “encourages the Court

  to read Adelson in its entirety,” suggesting that “it does not help the Vox Defendants.” Dkt. 227

  at 7. But Butowsky fails to heed his own advice. He quotes extensively from Adelson’s initial

  discussion of the test for applying the “fair report” privilege, which “properly asks whether an

  average . . . citizen can understand that the report is summarizing an official document or

  proceedings.” Id. at 7-8 (quoting Adelson, 402 P.3d at 668).5 But he stops reading just as Adelson

  applies that test in the context of online reporting. Specifically, Adelson recognizes that a

  reasonable reader understands that hyperlinks are used to signal attribution to source material. 402

  P.3d at 669 (acknowledging that “‘[t]he hyperlink is the twenty-first century equivalent of the

  footnote for purposes of attribution in defamation law, because it has become a well-recognized

  means for an author or the Internet to attribute a source’” (citation omitted)).




  5
    Texas courts apply the same test. Walker, 938 F.3d at 745-46 (“To determine whether a
  publication is protected by the fair reporting privilege, a court must interpret the account ‘in the
  sense that the ordinary reader would understand.’” (citing Tex. Monthly, Inc. v. Transamerican
  Nat. Gas Corp., 7 S.W.3d 801, 805 (Tex. App.—Houston [1st Dist.] 1999, no pet.))).
                                                   6
Case 4:19-cv-00180-ALM-KPJ Document 235 Filed 05/08/20 Page 7 of 11 PageID #: 5912



         Butowsky notes that Texas courts are not bound by Adelson, but he fails to offer any reason

  why the Court should reach a different conclusion under Texas law. Nor does Butowsky offer any

  reason why the ordinary reader of www.vox.com would not have a similar understanding of the

  attributive function of hyperlinks. Indeed, the Southern District of Florida recently relied on

  Adelson in dismissing claims against BuzzFeed, finding that BuzzFeed’s use of hyperlinks in

  online reporting was sufficient to support application of New York’s “fair report” privilege. See

  Gubarev v. BuzzFeed, Inc., 340 F. Supp. 3d 1304, 1319 (S.D. Fla. 2018), appeal pending, No. 18-

  15295 (11th Cir. Dec. 20, 2018). For the same reasons, the Vox Media Defendants’ extensive use

  of hyperlinking functions as additional attribution of the third-party sources from which Coaston’s

  reporting was clearly based.6

  C.     Butowsky confirms he cannot satisfy his actual malice pleading burden.

         Even if Butowsky’s claims could survive the “fair report” privilege, they should be

  dismissed based on his failure to plead actual malice. Butowsky does not dispute that he is a

  limited purpose public figure as to claims based on the Vox Articles—even if he was not a limited

  purpose public figure at the time of the NPR reporting in Folkenflik. Dkt. 223 at 20-24. As such,

  he must adequately plead actual malice. But Butowsky’s response confirms that he cannot satisfy

  his actual malice pleading burden, especially under the Fifth Circuit’s decision in Walker—which

  was decided after Folkenflik.




  6
    The only hyperlinked source that Butowsky claims does not fully support Coaston’s reporting
  relates to a link to a Newsweek article. Dkt. 227 at 8-9. But, contrary to Butowsky’s argument,
  the underlying Newsweek article contains precisely the statements that the Vox Media Defendants
  highlighted in their motion. Dkt. 223 at 18-19. The next sentence (which begins, “In short,”) is
  clearly a summary of the preceding reporting in its entirety, including the allegations made by the
  Riches and by Wheeler.
                                                  7
Case 4:19-cv-00180-ALM-KPJ Document 235 Filed 05/08/20 Page 8 of 11 PageID #: 5913



         Butowsky’s response acknowledges that his entire actual malice argument is based on

  (1) his conclusory allegation that Coaston knowingly published false information, and (2) the Vox

  Media Defendants’ refusal to retract the challenged statements. Dkt. 227 at 8, 10. The Vox Media

  Defendants’ motion explained why these assertions fail to satisfy his actual malice pleading

  burden, citing extensive case law holding that bare assertions that a reporter knowingly published

  false information or was motivated by political bias are inadequate under Iqbal/Twombly.7 Dkt.

  223 at 26-29 (citing cases). Butowsky ignores all of those cases, apparently unable to distinguish

  them. Moreover, to the extent there was ever any doubt about the adequacy of such allegations

  under Fifth Circuit law, there is no room for doubt now. In Walker, the Fifth Circuit held that a

  plaintiff’s assertion that the defendant “was fully aware of the falsity of [its] statements but

  continued making them” was insufficient to avoid dismissal under Rule 12(b)(6). 938 F.3d at 745.

         Butowsky’s allegation that the Vox Media Defendants failed to retract the Vox Articles

  fares no better. Again, Butowsky ignores case law from other federal circuits, holding that a post-

  publication decision not to retract cannot support a finding of actual malice. Dkt. 223 at 29; Pippen

  v. NBCUniversal Media, LLC, 734 F.3d 610, 614 (7th Cir. 2013) (“[A]ctual malice cannot be

  inferred from a publisher’s failure to retract a statement once it learns it to be false.” (citing New

  York Times Co. v. Sullivan, 376 U.S. 254, 286 (1964)). Instead, he focuses solely on Texas

  precedent, even though this is an issue of federal constitutional law, and this Court is not bound




  7
    Butowsky argues that actual malice can be found in Coaston’s reporting on Rod Wheeler in the
  second Vox Article, which was published after Wheeler’s case had been dismissed. Dkt. 227 at
  12. But that article refers to allegations made by the Riches about Wheeler in their own lawsuit
  against Fox News, and Coaston specifically reported that the Riches’ lawsuit had been dismissed.
  Moreover, there was no judicial finding that the Riches’ allegations—or Wheeler’s allegations in
  his own case—were factually inaccurate. The Vox Articles also do not fabricate statements by
  Butowsky. As demonstrated in Vox’s motion, they reported allegations in lawsuits and in other
  news reports regarding alleged statements by Butowsky.
                                                   8
Case 4:19-cv-00180-ALM-KPJ Document 235 Filed 05/08/20 Page 9 of 11 PageID #: 5914



  by state-court decisions. Moreover, Texas law is clear that “[e]vidence concerning events after an

  article has been printed and distributed, has little, if any, bearing” on the defendant’s state of mind

  at the time of publication. See Freedom Newspapers of Tex. v. Cantu, 168 S.W.3d 847, 858 (Tex.

  2005). Moreover, Butowsky’s reliance on the Court’s decision in Folkenflik is misplaced, as the

  Fifth Circuit rejected in Walker an identical argument a month after Folkenflik was decided:

                 [Plaintiff alleges that he] “repeatedly and timely asked the
                 [defendants] making defamatory statements to cease and desist from
                 making such false statements [but they] failed to retract, correct, or
                 clarify the statements.” . . . Such scant assertions are insufficient to
                 allow the court to infer more than the mere possibility of
                 misconduct.

  Walker, 938 F.3d at 745. For the same reasons, Butowsky’s “scant assertions” are insufficient to

  satisfy his actual malice pleading burden, and this deficiency requires dismissal of his claims.8

  D.     Butowsky’s business disparagement claim fails for lack of special damages.

         As the Vox Media Defendants’ motion demonstrated, all of the deficiencies in Butowsky’s

  defamation claim require dismissal of his business disparagement claim. Dkt. 223 at 29-30.

  Butowsky’s response addresses none of those deficiencies, as it merely parrots the elements of a

  business disparagement claim under Texas law. Dkt. 227 at 13-14. His response also highlights

  his inability to identify any alleged damages that result specifically from the Vox Articles, as

  opposed to the publications and acts of other defendants (some of whom are no longer parties in

  this case). See Dkt. 227 at 14 (referring incorrectly to Vox’s “television program”). As noted

  above, it is implausible that independent actors who engaged in different conduct over a period of

  several months caused the same alleged business losses. See, e.g., Trudell v. Carrington Mortg.




  8
    Butowsky alleges that he sent a retraction demand on February 1, 2019. TAC ¶ 93. That was
  nearly eleven months after publication of the first Vox article and four months after publication of
  the second article.
                                                   9
Case 4:19-cv-00180-ALM-KPJ Document 235 Filed 05/08/20 Page 10 of 11 PageID #: 5915



   Servs., No. 1:16-cv-10441, 2016 WL 6080822 at *9 (E.D. Mich. Sept. 27, 2016). Such conclusory

   allegations fail to satisfy Butowsky’s pleading burden under Iqbal/Twombly.

                                          CONCLUSION

          Based on this reply and the Vox Media Defendants’ motion, Defendants Vox Media and

   Jane Coaston respectfully request that the Court grant this motion and dismiss Plaintiff Edward

   Butowsky’s claims with prejudice.



                                               Respectfully submitted,
                                               By: /s/ Marc A. Fuller
                                               Thomas S. Leatherbury
                                               State Bar No. 12095275
                                               Marc A. Fuller
                                               State Bar No. 24032210
                                               Megan M. Coker
                                               State Bar No. 24087323
                                               Devin L. Kerns
                                               State Bar No. 24110081
                                               VINSON & ELKINS L.L.P.
                                               2001 Ross Avenue, Suite 3900
                                               Dallas, TX 75201
                                               Tel: 214.220.7700
                                               Fax: 214.999.7792
                                               tleatherbury@velaw.com
                                               mfuller@velaw.com
                                               megancoker@velaw.com
                                               dkerns@velaw.com

                                               Attorneys for Defendants
                                               Vox Media and Jane Coaston




                                                 10
Case 4:19-cv-00180-ALM-KPJ Document 235 Filed 05/08/20 Page 11 of 11 PageID #: 5916



                                  CERTIFICATE OF SERVICE

          The undersigned certifies that on the 8th day of May, 2020, a true and correct copy of the
   foregoing document was forwarded via e-filing on all counsel of record.



                                             /s/ Marc Fuller
                                                Marc Fuller




                                                  11
